Case 1:20-cv-02949-LAP Document 16-5 Filed 04/24/20 Page 1 of 4




                EXHIBIT 5
           Case 1:20-cv-02949-LAP Document 16-5 Filed 04/24/20 Page 2 of 4




                                     MPR NEWS IS HERE FOR
                                     YOU
                                     Clarity in coverage during trying
                                     times


                                       DONATE NOW




 Coronavirus      What you need to know | Your questions answered | How to help



Pence praises 3M for mask-production efforts as MN braces for
COVID-19
Peter Cox March 5, 2020 3:45 p.m.


                                                           Dr. Deborah Birx, left, the coronavirus response coordinator,
                                                           Vice President Mike Pence and Minnesota Gov. Tim Walz meet
                                                           at 3M company headquarters Thursday, March 5,
                                                           2020.     Peter Cox | MPR News



                                                           Updated at 6:45 pm.

                                                           Vice President Mike Pence, who is heading the
                                                           federal government’s effort to respond to the
                                                           COVID-19 outbreak, visited 3M’s Minnesota
                                                           headquarters Thursday and applauded the
                                                           company’s efforts to meet the demand for
                                                           medical masks.

                                                           "We're going to be working with members of
                                                           Congress to see if we can ensure sure that all of
                                                           what 3M creates here, some 35 million masks a
                                                           month, could be available to our health care
                                                           providers,” Pence told a group of 3M officials,
                                                           including CEO Mike Roman.

                                                           3M spokesperson Jennifer Ehrlich said the
                                                           number of respirators is “approximately the
                                                           current monthly production level in the U.S.”
                                                           Certified respirators are masks that reduce
                                                           exposure to airborne particles, including viruses.
           Case 1:20-cv-02949-LAP Document 16-5 Filed 04/24/20 Page 3 of 4


Pence acknowledged that not enough COVID-19         requesting $25 million in state funding to deal
testing kits had been made available so far, but    with the coronavirus outbreak.
said authorities were working on that.
                                                    Deputy health commissioner Margaret Kelly said
"As more Americans take interest in this, or have   she expects to be shifting staff to deal with the
concerns about this, we want to make sure they      outbreak for some time.
access to a coronavirus test as well and we've
made real progress on that in the last several      "We will average about 100 people in
                                                    redeployment for the length of the outbreak,” she
days," he said.
                                                    said, estimating the duration to be a year. “We
Gov. Tim Walz and other Minnesota officials also    currently have 100 people redeployed, we will
joined Pence in a roundtable at the Maplewood       have more as the outbreak progresses through
facility. The company began ramping up its          the state."
production of the masks last January.
                                                    Kelly said Minnesota may need $40 million in
Pence’s visit included a tour of 3M’s Innovation    masks and other protective gear alone. Health
Center, where he saw a demonstration of the         officials expected to run thousands of diagnostic
technology used in manufacturing the masks.         tests, at about $250 each, she said.

Pence said some of the $8.3 billion approved by     Cheryl Petersen-Kroeber, incident manager for
Congress to fight the virus will go toward          the outbreak, said the state is anticipating
purchasing supplies like respirator masks.          purchase of millions of items like face masks.

"Including more than $3 billion to procure          The issues with trying to get enough [personal
medical supplies like masks and to make sure        protection equipment] is going to be a huge
that those that are dealing with the coronavirus    challenge,” she said, “and that is our huge push
as well as those that are providing them health     in trying to get people to be sensible with their
care have the protective equipment that they        purchasing and their private stockpiling.”
have," he said.
                                                    Petersen-Kroeber said the state hopes to tap into
At the conclusion of his visit, Pence and           a national stockpile and federal funding to help
Minnesota Health Commissioner Jan Malcolm           meet the demand.
touched elbows rather than shake hands.
                                                    The Health Department is boosting outreach
Officials stressed that the masks are unnecessary   efforts, too, and says it convened a conference
for healthy people not employed in hospitals,       call with more 800 people from the state's K-12
nursing homes or clinics. They said the masks       school systems. More than 100 people joined a
are primarily needed for those who are sick or      conference with colleges and universities across
work around patients.                               the state. Another 700 people from nursing
                                                    homes and long-term health care facilities heard
Minnesota o cials brace for rst COVID-19 case
                                                    from health officials this week.
While there isn’t a case confirmed as of
                                                    MPR News reporter Tim Nelson contributed to this
Thursday, the Minnesota Department of Health is
                                                    article.




                        Before you go...
Case 1:20-cv-02949-LAP Document 16-5 Filed 04/24/20 Page 4 of 4


         MPR News is dedicated to bringing you clarity in coverage
         from our reporters across the state, stories that connect us,
         and conversations that provide perspectives when we
         need it most. We rely on your help to do this. Your
         donation has the power to keep MPR News strong and
         accessible to all during this crisis and beyond.

         Donate today. A gift of $25 makes a difference.


            Support MPR News




                     © 2020 Minnesota Public Radio. All rights reserved.
